Citation Nr: 0302510	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post fracture 
of the right ankle with degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent rating 
for a right ankle fracture.

This claim was previously before the Board and was the 
subject of a June 2000 remand which sought to develop the 
evidence.


FINDINGS OF FACT

The veteran failed without explanation to report for 
necessary VA examinations scheduled on May 29, 1998; January 
25, 1999; and August 7, 2000.


CONCLUSION OF LAW

A rating, greater than 10 percent, for status post fracture 
of the right ankle with degenerative joint disease is denied.  
38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the rating decisions issued regarding the claim.  
The appellant has also been informed of the pertinent 
provisions of the VCAA by means of a September 2002 letter.  
In that September 2002 letter, the RO informed the appellant 
of the evidence needed to substantiate the claim and of what 
evidence the appellant was responsible for obtaining.  The 
Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.  All 
notifications have been sent to the veteran's most recent 
address of record.  VA had successfully contacted the veteran 
at that address in the past.

To implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The regulations provide guidance in the event that 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination.  Those 
regulations provide that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member.  38 C.F.R. § 3.655.

The evidence shows that the veteran failed to report for VA 
examinations scheduled on May 29, 1998; January 25, 1999; and 
August 7, 2000.  Notices of those examinations were sent to 
the veteran's most recent address of record.  There is no 
evidence that these notices were undeliverable.  The veteran 
has requested that VA send his correspondence to the VA Agent 
Cashier in Los Angeles, California.  Because the veteran 
alleged that he did not receive notice of the earlier 
examinations, the Board remanded the claim in order to afford 
him an additional opportunity for an examination.  Notice of 
all the examinations was provided to his most recent address 
of record.  The veteran used that address on his VA Form 9, 
Appeal to Board of Veterans' Appeals, in December 1998, and 
has continued to receive correspondence at that address.  

Previous correspondence sent to that address successfully 
reached the veteran.  In fact, the rating decision currently 
being appealed was mailed to that address and successfully 
reached the veteran.  Efforts have been made by VA to obtain 
a more current address for the veteran and were unsuccessful.  
The veteran has a duty to provide VA with a current address 
where he may be reached with correspondence.  

The veteran provided an address at the Agent Cashier's office 
at the RO.  The examination worksheet shows that notice was 
sent to this address, and that the VA Medical Center also 
tried to inform him of the scheduled examination at his last 
known address at a VA domiciliary.  Unfortunately, the 
veteran left the domiciliary without leaving a forwarding 
address.  The veteran reportedly received subsequent 
communications sent to the Agent Cashier's office.  VA has 
fulfilled its duty in attempting to schedule the veteran for 
an examination by mailing notices of scheduling of those 
examinations to the veteran's most recent address of record.

These examinations were necessary to obtain contemporaneous 
evidence of the severity of the veteran's disability.

Therefore, as this claim is not an original compensation 
claim, but a claim for an increased rating, and the veteran 
has not offered good cause for failing to report for the 
examinations, his claim must be denied.

The Board has also evaluated the evidence of record.  The 
severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Ankle disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5270 and 5271 of the 
Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a rating 
of 10 percent is warranted where the evidence shows moderate 
limitation of ankle motion (Diagnostic Code 5271).  A rating 
of 20 percent is warranted where the evidence shows marked 
limitation of ankle motion (Diagnostic Code 5271), or 
ankylosis of the ankle in plantar flexion less than 30 
degrees (Diagnostic Code 5270).  38 C.F.R. § 4.71a.

The terms "moderate" and "marked" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  The use 
of terminology such as "moderate" or "marked" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A November 1997 VA evaluation found that range of motion was 
"OK."  The veteran had a 25-centimeter surgical scar that 
was non-tender.  There was no swelling.  The veteran 
complained of right ankle pain.

November 1997 VA X-rays of the right ankle found post-
traumatic arthritis of the right ankle joint with small soft 
tissue calcification medial to the joint, dorsal and plant 
heel spurs, and degenerative changes at the talonavicular 
joint with a free ossicle seen on the dorsal aspect of the 
joint.

A January 1998 VA evaluation provided an assessment that the 
veteran had a right ankle wound that was "well healed."  He 
had full range of motion and no edema.  The veteran 
complained of foot pain being progressively worse since his 
1986 injury.

A January 1998 VA physician's letter shows that the veteran 
had a right ankle condition and was unable to stand for 
prolonged periods, or to perform prolonged exertion or 
walking.

The most recent evidence shows that the veteran had a full 
range of motion of the ankle.  He was also diagnosed with 
arthritis.  Marked limitation of motion, such as would be 
needed for a rating greater than 10 percent, is not shown.  
The available evidence shows that he has a full range of 
motion.

The veteran's representative has argued that the veteran 
should be assigned a separate rating based upon the arthritis 
of his right ankle.  However, the Board finds that arthritis 
is considered in the limitation of motion of the right ankle, 
which is the basis of the veteran's current rating.  To 
provide an additional rating for the arthritis would be 
pyramiding and is prohibited by the pertinent regulations.  
38 C.F.R. § 4.14.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
VA has been unable to obtain such findings because of the 
veteran's failure to report for examinations.  Therefore, 
consideration of these factors does not provide a basis for 
the assignment of a higher rating.

Accordingly, The Board finds that the criteria for 
entitlement to a rating, greater than 10 percent, for status 
post fracture of the right ankle with degenerative joint 
disease are not met.  The veteran's claim is denied.  
38 C.F.R. § 3.655.


ORDER

Entitlement to an increased rating, for status post fracture 
of the right ankle with degenerative joint disease is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

